Name: Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementation of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply requirements
 Type: Regulation
 Subject Matter: overseas countries and territories;  trade;  agri-foodstuffs;  international trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31997R0028Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementation of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply requirements Official Journal L 006 , 10/01/1997 P. 0015 - 0016COMMISSION REGULATION (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementation of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply requirements THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2 (6) thereof,Whereas Article 2 of Regulation (EEC) No 3763/91 requires an assessment of the supply requirements of the French overseas departments in vegetable oils (other than olive oil) for use in the processing industry to be drawn up and the amount of aid for products from the rest of the Community fixed; whereas that aid should be fixed with particular reference to the costs of supply from the world market and the conditions created by the geographical location of the French overseas departments;Whereas Commission Regulation (EEC) No 131/92 (3), as last amended by Regulation (EC) No 1736/96 (4), laid down common detailed rules for implementation of the specific measures for the supply of certain agricultural products to the French overseas departments; whereas further rules adapted to the commercial practices in the sector of vegetable oils (other than olive oil) for use in the processing industry concerning, in particular, the duration of validity of the certificates and the amount of the security to ensure that operators comply with their obligations should be adopted;Whereas this Regulation should enter into force as soon as possible so that licences can be issued as quickly as possible;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 For the purposes of Article 2 of Regulation (EEC) No 3763/91, the quantity of the assessment of supply requirements of vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) exempt from customs duty when imported into the French overseas department or entitled to aid when brought in from elsewhere in the Community is fixed at 10 400 tonnes for the period from 1 January to 31 December 1997.The allocation of this quantity is shown in the Annex.The French authorities may adjust this allocation by an amount not exceeding 20 % of the quantity for each department. They shall inform the Commission thereof.Article 2 For the purposes of Article 2 (4) of Regulation (EEC) No 3763/91, aid for the supply to the French overseas departments of vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) from elsewhere in the Community is fixed under the assessment of supply requirements at ECU 30 per tonne for French Guiana and Martinique and ECU 35 per tonne for RÃ ©union.Article 3 France shall designate the authority responsible for:(a) issuing the exemption certificate referred to in Article 2a (1) of Regulation (EEC) No 131/92;(b) issuing the aid certificate referred to in Article 3 (1) of Regulation (EEC) No 131/92;(c) paying the aid to the operators concerned.Article 4 1. Applications for licences shall be made to the responsible authority during the first five working days of each month. An application shall be considered only if:(a) the quantity applied for does not exceed the maximum quantity of vegetable oils (other than olive oil) available under the assessment of supply requirements published by the French authorities;(b) before expiry of the deadline for the submission of applications for licences, proof has been provided that the person concerned has lodged a security of ECU 25 per tonne.Applications may be submitted for the first time at the beginning of January 1997.2. Licences shall be issued no later than the tenth working day of each month.3. Where licences are issued for less than the quantities applied for, the operator concerned may withdraw his application in writing within three working days of issue of the licence. In that case, the security shall be released immediately.4. The maximum quantity available under the assessment of supply requirements shall be published by the authority responsible during the last week of each month.5. For January 1997 the authorities responsible shall determine the first period for submitting applications for licences and shall issue the licences as soon as possible.Article 5 Exemption certificates and aid certificates shall expire on the last day of the second month following that in which they were issued.Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 356, 24. 12. 1991, p. 1.(2) OJ No L 267, 9. 11. 1995, p. 1.(3) OJ No L 15, 22. 1. 1992, p. 13.(4) OJ No L 225, 6. 9. 1996, p. 3.ANNEX Vegetable oils (except olive oil) for use in the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) >TABLE>